NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-1013-17T3

IN THE MATTER OF THE
APPEAL FOR THE DENIAL
OF A PERMIT TO PURCHASE
A HANDGUN OF D.A.
__________________________

                 Submitted February 25, 2019 – Decided March 11, 2019

                 Before Judges Haas and Sumners.

                 On appeal from Superior Court of New Jersey, Law
                 Division, Monmouth County.

                 Evan F. Nappen, PC, attorneys for appellant Daniel
                 Anderson (Louis P. Nappen, on the brief).

                 Christopher J. Gramiccioni, Monmouth County
                 Prosecutor, attorney for respondent State of New Jersey
                 (Lisa Sarnoff Gochman, of counsel and on the brief).

PER CURIAM

       Appellant D.A. appeals from the September 22, 2017 Law Division order

upholding a municipal police chief's denial of his application for a New Jersey

Firearms Purchaser Identification Card (FPIC) and a handgun purchase permit.

We affirm.
      Appellant filed his application on June 26, 2014.           As part of his

application, appellant completed the Consent for Mental Health Records Search

form required by the State Police. Chief of Police R. Craig Weber assigned

Detective   Anthony     Dellatacoma     to   conduct    appellant's   background

investigation.

      During his investigation, Detective Dellatacoma obtained appellant's

school and available psychological records. These records revealed that in 1999,

when appellant was eight years old, he threatened to kill his teacher, other

students, and the school principal. A police officer was called to the school and,

while he and appellant were in the school nurse's office, appellant lunged for the

officer's firearm, and grabbed it by the handle. The officer had to pry appellant's

hand off of the weapon. The officer also learned that appellant had bitten a

teacher on a prior occasion. The police did not take appellant into custody, and

did not file any juvenile charges against him.

      In 2005, appellant engaged in a fight in a high school classroom. The

charges were referred to a juvenile referee for disposition, and appellant

successfully completed a diversionary program.

      While he was in high school, a psychologist prepared a written evaluation

of appellant as part of his Individualized Education Plan, which classified


                                                                           A-1013-17T3
                                        2
appellant as "Other Health Impaired." The psychologist reported that appellant

was diagnosed with Attention Deficit Hyperactivity Disorder (ADHD) and

Intermittent Explosive Disorder in 1998.       A 1999 evaluation revealed that

appellant suffered from severe ADHD, Expressive Language Disorder, and early

Bipolar Disorder or a primary thought disorder. The report stated that appellant

was "At Risk" in three areas: (1) Attitude to Teachers; (2) Sensation Seeking;

and (3) Hyperactivity.     Appellant reported "a preference for engaging in

behaviors that are generally considered by others as risky, and can be

hazardous," and revealed that he engaged "in a number of restless and disruptive

behaviors."

       In January 2012, appellant was working as a vacuum cleaner salesperson.

He refused to leave a customer's home after a scheduled appointment, and the

customer had to call the police to get him to end the sales call.

       While appellant's application was pending, appellant went to the police

station and spoke to an officer about an unregistered, uninsured car he was

keeping on his property that he hoped to restore. 1 During that conversation,

appellant asked the officer whether it was legal to paint a large hand with the

middle finger sticking up on the car because he hated his neighbors and wanted


1
    Chief Weber had given appellant six months to make the necessary repairs.
                                                                        A-1013-17T3
                                        3
to express his frustration with them for having lodged a complaint with the

police about the car. Appellant later claimed that he made this inquiry as a joke.

      Based upon this "series of disturbing antisocial behavior," Chief Weber

concluded that granting appellant a FPIC and a handgun purchase permit "would

not be in the interest of the public health, safety or welfare" under N.J.S.A.

2C:58-3(c)(5). Appellant filed an appeal to the Law Division, and the trial judge

conducted a de novo hearing at which Chief Weber and appellant testified.

      In preparation for the hearing, appellant conferred with a psychologist,

who prepared a report in which she concluded that appellant "has no psychiatric

disorders at this time." As part of her evaluation, however, the psychologist did

not review any of appellant's prior psychological reports or records. Instead, the

report was based solely on information appellant self-reported to the

psychologist.   As Chief Weber noted in his testimony, appellant failed to

disclose the incident at the customer's home to the psychologist, and glossed

over the school incidents, where he bit a teacher, threatened to kill students, and

attempted to grab a police officer's firearm. 2



2
    The Chief also testified that after appellant filed his application, two of
appellant's siblings, who lived in their parents' home with him, were arrested for
possession and distribution of controlled dangerous substances that were found
in the home.
                                                                           A-1013-17T3
                                         4
      At the conclusion of the hearing, the judge rendered a thorough written

opinion and found that in light of appellant's past behavior, giving appellant a

FPIC and a handgun permit "would not be in the interest of the public health,

safety or welfare" under N.J.S.A. 2C:58-3(c)(5). The judge explained:

                  Here, [appellant] has been diagnosed with several
            mental health disorders. A psychological evaluation
            revealed that [appellant] reported "a preference for
            engaging in behaviors that are generally considered by
            others as risky, and can be hazardous." [Appellant] also
            revealed that he engages "in a number of restless and
            disruptive behaviors." At eight-years-old, [appellant]
            threatened to kill his teacher, other students, and the
            school principal. [Appellant] also firmly grabbed the
            handle of a police officer's firearm while in the school
            nurse's office. At [fourteen] years old, [appellant]
            engaged in a fight with a classmate, leading to a
            complaint being filed against him. Most recently,
            [appellant] was involved in an incident at a client's
            home resulting in police responding to the scene.

                  Although [the psychologist who prepared a post-
            application report for appellant] noted in her report on
            June 15, 2017 that in her opinion [appellant] does not
            have a psychiatric disorder, she did not have available
            to her any of [appellant's] past mental health records.
            [Appellant] has shown a propensity to engage in
            questionable behavior. As recently as June 15, 2017,
            [appellant] asked a police officer if he could paint a
            large middle finger on a vehicle because he hates his
            neighbors. Although [appellant] has not been involved
            in any violent incidents since a fight in high school, the
            presence of a firearm enhances the potential that
            [appellant's] behavior could result in a lethal incident.
            Based on [appellant's] mental health diagnoses and his

                                                                         A-1013-17T3
                                        5
           past behavior, the [c]ourt finds that issuing a permit to
           [appellant] would put the public health, safety, and
           welfare at risk.

This appeal followed.

     On appeal, appellant raises the following contentions:

           POINT 1

           THE COURT BELOW ERRED BECAUSE
           ISSUANCE OF FIREARM PURCHASE PERMITS
           ARE BASED ON PRESENT CONDITION, AND
           APPELLANT HAS NO PRESENT DISQUALIFYING
           CONDITION.

           POINT 2

           IT REMAIN[S] UNREBUTTED THAT APPELLANT
           HAS NO PRESENT MENTAL HEALTH ISSUE, AND
           THE COURT BELOW ERRED BY SUBSTITUTING
           ITS OWN OPINION FOR THAT OF THE MENTAL
           HEALTH PROFESSIONAL.

           POINT 3

           APPELLANT WAS DENIED DUE PROCESS IN
           OFFENSE TO N.J.S.A. 2C:58-3(f) AND IN RE
           FIREARMS PURCHASER ID BY Z.K. (Not raised
           below).

           POINT 4

           THE COURT BELOW ERRED BY DENYING
           APPELLANT HIS SECOND AMENDMENT RIGHTS
           BECAUSE HE INQUIRED ABOUT HIS FIRST
           AMENDMENT RIGHTS OR EXERCISED HIS FIRST
           AMENDMENT RIGHTS.

                                                                       A-1013-17T3
                                      6
POINT 5

THE COURT BELOW ERRED IN FINDING THAT
THIS APPLICATION DOES NOT CONCERN THE
SECOND AMENDMENT, AND APPELLANT
SHOULD NOT BE DENIED HIS FUNDAMENTAL,
INDIVIDUAL, CONSTITUTIONAL RIGHT TO
KEEP ARMS FOR A REASON THAT DOES NOT
RISE ABOVE RATIONAL BASIS, IS VAGUE
AND/OR OVERBROAD, CONSTITUTES AN
UNCONSTITUTIONAL BALANCING-TEST, AND
DOES NOT PROVIDE A DUE PROCESS FORM OF
REDRESS.

a.   The Court below erred by not basing its finding
     upon a longstanding prohibition on the
     possession of firearms, and by applying mere
     rational basis review to deny appellant his
     individual, fundamental right.

b.   "In the interest of public health, safety or
     welfare" is unconstitutionally vague or
     overbroad.

c.   "In the interest of public health, safety or
     welfare" provides unconstitutional Due Process
     notice and provides no Due Process form of
     redress. (Not raised below).

d.   "In the interest of public health, safety or
     welfare" does not pass heightened scrutiny
     generally and as applied below as it constitutes a
     mere unconstitutional interest-balancing test.




                                                          A-1013-17T3
                          7
      We conclude that appellant's contentions are without sufficient merit to

warrant extended discussion in a written opinion.             R. 2:11-3(e)(1)(E).3

Therefore, we affirm substantially for the reasons set forth in the trial judge's

comprehensive written decision. We add the following comments.

      We are bound to accept the trial court's fact findings if they are supported

by substantial credible evidence. In re Return of Weapons to J.W.D., 149 N.J.

108, 116-17 (1997). However, we exercise de novo review over the trial court's

legal determinations. Manalapan Realty, L.P. v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995).

      N.J.S.A. 2C:58-3(c) directs the issuance of a permit to purchase a handgun

and a FPIC to any person of "good character and good repute" who is not subject

to any of the enumerated exceptions. The statute provides that "[n]o handgun

purchase permit or [FPIC] shall be issued: . . . [t]o any person where the issuance

would not be in the interest of the public health, safety or welfare." N.J.S.A.

2C:58-3(c)(5).

      "[T]he statutory design is to prevent firearms from coming into the hands

of persons likely to pose a danger to the public." State v. Cunningham, 186 N.J.


3
  In Point Six of his brief, appellant also requests that we use initials to refer to
appellant in this opinion. We do so as a matter of course in matters of this
nature.
                                                                             A-1013-17T3
                                         8
Super. 502, 511 (App. Div. 1982). The broad catch-all provision of section (5)

relates "to cases of individual unfitness, where, though not dealt with in the

specific statutory enumerations, the issuance of the permit or identification card

would nonetheless be contrary to the public interest." In re Osworth, 365 N.J.

Super. 72, 79 (App. Div. 2003) (quoting Burton v. Sills, 53 N.J. 86, 91 (1968)).

      Applying these standards, we are satisfied that the judge's findings were

based upon appellant's undisputed past questionable behavior as revealed b y the

standard background check, and the testimony presented at the de novo hearing .

Therefore, we decline to second-guess the judge's conclusion that granting

appellant's application "would not be in the interest of the public health, safety

or welfare." N.J.S.A. 2C:58-3(c)(5).

      We also reject appellant's argument that the judge erred by substituting

his own opinion for that of the psychologist who prepared the March 2017

report. Contrary to appellant's contention, the judge was not required to blindly

accept the psychologist's opinion, especially in light of her failure to review any

of appellant's records, and appellant's own decision to downplay his past

incidents of questionable behavior in his statements to the psychologist. See

Brown v. Brown, 348 N.J. Super. 466, 478 (App. Div. 2002) (noting that "[a]




                                                                           A-1013-17T3
                                        9
trial court is free to accept or reject the testimony of either side's expert," in full

or in part).

      Finally, we conclude that appellant's constitutional arguments are

meritless, noting our discussion in In re Winston, 438 N.J. Super. 1, 10 (App.

Div. 2014). See also In re Forfeiture of Pers. Weapons & Firearms Identification

Card Belonging to F.M., 225 N.J. 487, 506-08 (2016) (explaining the limitations

on the right to possess firearms).

      Affirmed.




                                                                               A-1013-17T3
                                         10